DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 12/27/21. Claims 1, 7 and 13 have been amended and claims 1 and 7-13 are examined herein. It is noted that Applicant has amended claim 1 to include new matter that raises new issues which require further considerations and search. The limitation detailing “a first elastomeric end portion” and “a second elastomeric end portion” now requires the first and second ends portions to be elastomeric, which was not required by the claims previously. Applicant states in the remarks that claim 2 has been amended into claim 1 and no new matter or issues have been raised and therefore no further considerations and search is required. This is not the case and claim 1 as amended has been rejected using a new rejection as detailed below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Applicant has stated on record that the limitation of “clamping mechanism” is not to be interpreted under 112(f) and therefore the clamping mechanism will be given it’s broadest ordinary meaning in light of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “a plurality of elastomeric members spanning the distance between the first component and the second component” is requiring of the elastomeric members. Are there more than one elastomeric member attached to each component, or is there one elastomeric member attached to each component?
Applicant has changed “set” to “plurality”, which does not cure the indefiniteness of claim 7. The remarks do not address if each energy absorption subassembly comprises a single elastomeric member spanning the first and second component or if multiple elastomeric members are spanning the first and second component in each member. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 5,204,998).
 	In regard to claim 7, Liu teaches an impact protection device, comprising: a first shell (20) configured to be disposed on a body portion of a user; a second shell (10) spaced at a distance from the first shell (see figures 2A and 2); and at least one energy absorption subassembly disposed between the first shell and the second shell (see figures 2A and 2), the at least one energy absorption subassembly comprising a first component (lower flange: 120), a second component spaced at a distance from the first component (upper flange: 120), and a plurality of elastomeric members (central and ends of bellow 12) spanning the distance between 


    PNG
    media_image1.png
    275
    368
    media_image1.png
    Greyscale


 	In regard to claim 8, Liu teaches wherein each elastomeric member (12) couples the first component (lower 120) to an outer location of the first shell (20) and couples the second component (upper 120) to an inner location of the second shell (10)(see annotated figure above).  

 	In regard to claim 11, Liu teaches wherein the first end of each elastomeric member (12) comprises a terminal portion (top and bottom end of 12), a first end portion (122) of the first end .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 5,204,998) in view of Phipps et al. (US 2013/0061371).


 
    PNG
    media_image1.png
    275
    368
    media_image1.png
    Greyscale




Phipps et al., teaches an impact device (connector: 106) wherein the second end comprises a second end portion disposed within a corresponding opening (channel: 154) defined by the second shell (outer layer: 102) and a terminal portion disposed against an outer wall of the second shell (see figure 5); wherein the second end of each elastomeric member (connector: 106; paragraph 0025) comprises a terminal portion (adjustor: 146), a second end portion of the second end (106) disposed within a corresponding opening (channel: 154) defined by the second shell and the terminal portion(146) disposed against an outer wall of the second shell (see figure 5: paragraph 0056, 146 is flush with outer portion of shell); and wherein the outer wall of the second shell defines a set of recesses (see shape of channel: 154), each recess disposed in proximity to each corresponding opening (see recess in top of channel), the terminal portion (146) of the second end of each elastomeric member (106) disposed within the corresponding recess (see figure 5, paragraph 0056).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the impact protection device of Liu with the channel and adjustor through the second shell of the elastomeric member as taught by Phipps et al., since the terminal portion of the elastomeric member of Liu provided in a channel of the outer shell with an adjustor would provide elastomeric members with the ability to be adjusted via the movable portion to allow for an increase/decrease in the amount of tension of one or more connectors/elastomeric members (Phipps et al.: paragraph 0056). 

In regard to claims 12 and 13, Liu teaches an impact device on a helmet as described above in claim 7. However, Liu fails to teach the second end disposed within an opening of the second shell with a terminal end on the outer wall of the shell.

 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the impact protection device of Liu with the channel and adjustor through the second shell of the elastomeric member as taught by Phipps et al., since the terminal portion of the elastomeric member of Liu provided in a channel of the outer shell with an adjustor would provide elastomeric members with the ability to be adjusted via the movable portion to allow for an increase/decrease in the amount of tension of one or more connectors/elastomeric members (Phipps et al.: paragraph 0056). 

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US 3,237,201) in view of Halldin (US 2013/0042397).
In regard to claim 1, Morgan teaches an impact protection device, comprising: a first member (sweatband: 14) configured to be disposed on a body portion of a user (see figures 1 and 2); a second shell (shell: 12) spaced at a distance from the first shell (see figures 2, 5 and ); and a set of elastomeric members (suspension means: 20) spanning the distance between the 

However, Morgan fails to teach the first member disposed on a body portion of the user being a shell. Morgan teaches the first member being a sweatband and does not detail what material the sweatband is made out of. 
Halldin teaches a helmet with an inner headband member (attachment device: 3) that is made from PC, ABS, PVC or PEFE (paragraph 0045), which makes the headband/first member a shell.
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the headband/first member of Morgan in the PC, ABS, PVC or PEFE material as taught by Halldin, since the first member/headband of Morgan provided in a PC, ABS, PVC, or PEFE would provide a headband that is more durable than a cloth band and can be easily cleaned as needed. Here we are taking a well-known headband material (Morgan) and replacing it with another well-known headband material (Halldin).

 	In regard to claim 2, the combined references teach wherein each second end comprises a second end portion disposed within a corresponding opening defined by the 

 	In regard to claim 7, Morgan teaches an impact protection device, comprising: a first member (sweatband: 14) configured to be disposed on a body portion of a user (see figures 1 and 2); a second shell (outer shell: 12) spaced at a distance from the first member (see figures 2, 5 and 6); and at least one energy absorption subassembly (end portions of 20, see annotated figure below) disposed between the first member and the second shell, the at least one energy absorption subassembly comprising a first component (lower end 20 as annotated in figure below), a second component spaced at a distance from the first component (upper end of 20 as annotated in figure below), and a set of elastomeric members (24, 26, 28) spanning the distance between the first component and the second component (see annotated figure below), each elastomeric member of the set of elastomeric members having a first end and an opposing second end (upper and lower ends), the first end coupled to the first component and the first member and the second end coupled to the second component and the second shell (first and second ends of elastomeric members 24, 26, 28 connected to components and shells: see annotated figure below), the set of elastomeric members being configured to stretch between the first component and the second component in response to a translation of the second shell relative to the first member and at a location that is substantially opposite to an impact receiving location of the second shell (see figure 5 vs. figure 6).  

    PNG
    media_image2.png
    427
    297
    media_image2.png
    Greyscale

However, Morgan fails to teach the first member disposed on a body portion of the user being a shell. Morgan teaches the first member being a sweatband and does not detail what material it is made out of. 
Halldin teaches a helmet with an inner headband member (attachment device: 3) that is made from PC, ABS, PVC or PEFE (paragraph 0045), which makes the headband/first member a shell.
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the headband/first member of Morgan in the PC, ABS, PVC or PEFE material as taught by Halldin, since the first member/headband of Morgan provided in a PC, ABS, PVC, or PEFE would provide a headband that is more durable than a cloth band and can be easily cleaned as needed. Here we are taking a well-known headband material (Morgan) and replacing it with another well-known headband material (Halldin).

 	In regard to claim 8, the combined references teach wherein each elastomeric member couples the first component to an outer location of the first shell and couples the second component to an inner location of the second shell (Morgan: attaches the components to the outer and inner locations of the shell via stitching 38 and fastening means 22).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 5,204,998) in view of Lee (US 2016/0161222).
 	Liu teaches an impact protection device as described above in claim 7. However, Liu fails to teach the first component defines a set of openings extending between an inner wall and an outer wall; and the first component comprises a clamping mechanism disposed within each opening of the set of openings, the clamping mechanism configured to secure a portion of the first end of the corresponding elastomeric member within the opening.  
 	In regard to claim 9, Lee teaches an impact protection device with shock absorbing member extending between an inner and outer shell of a helmet (see identifier 50 in figures 3, 4 and 10), wherein the shock absorbing member (50) has a first component (nut: N) defining a set of openings extending between an inner wall and an outer wall (upper and lower opening of nut: N); and the first component comprises a clamping mechanism disposed within each opening of the set of openings (clamping mechanism is the threads along the nut as seen in figure 10), the clamping mechanism configured to secure a portion of the first end of the corresponding elastomeric member within the opening (threads of nut secures element 53 to the first shell via 52: paragraph 0061).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the shock absorbing device/elastomeric element of Liu with a first and second component that attach the shells and the absorbing device/elastomeric element as taught by Lee, since the elastomeric element of Liu provided with first and second components .  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 5,204,998) in view of Phipps et al. (US 2013/0061371) and Lee (US 2016/0161222).
 	Liu teaches an impact protection device as described above in claim 7. In this interpretation, we are not using the first and second components of Liu. Phipps is being used to teach the first and second components between the first and second shells. Further, Liu fails to teach the elastomeric end extending through an opening in the second shell wall and the second component comprising a clamping mechanism disposed within each opening of the set of openings, the clamping mechanism configured to secure a portion of the second end of the corresponding elastomeric member within the opening.  
 	In regard to claim 10, Phipps et al., teaches an impact device (connector: 106) wherein the second end comprises a second end portion disposed within a corresponding opening (channel: 154) defined by the second shell (outer layer: 102)(see figure 5).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the impact protection device of Liu with the channel and adjustor through the second shell of the elastomeric member as taught by Phipps et al., since the terminal portion of the elastomeric member of Liu provided in a channel of the outer shell with an adjustor would provide elastomeric members with the ability to be adjusted via the movable portion to allow for an increase/decrease in the amount of tension of one or more connectors/elastomeric members (Phipps et al.: paragraph 0056). 
 	Lee teaches first and second components (nuts N, N) between a first and second shells (10 and 20) connecting an elastomeric element thereto (see figures 3 and 10), wherein a second component (upper nut: N) defines a set of openings extending between an inner wall and an outer wall (top and bottom openings in N); and the second component comprises a 
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the shock absorbing device/elastomeric element of Liu with a first and second component that attach the shells and the absorbing device/elastomeric element as taught by Lee, since the elastomeric element of Liu provided with threaded first and second components would teach an impact element/elastomeric element that securely attaches to the first and second shells so as not to become displaced therefrom during impact.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US 3,237,201) in view of Halldin (US 2013/0042397), Dalebout et al. (US 6,821,230), and Spicuzza et al. (US 2013/0145521).
 	In regard to claim 1, Morgan teaches an impact protection device, comprising: a first member (sweatband: 14) configured to be disposed on a body portion of a user (see figures 1 and 2); a second shell (shell: 12) spaced at a distance from the first shell (see figures 2, 5 and ); and a set of elastomeric members (suspension means: 20) spanning the distance between the first member and the second shell (see figures 2, 5 and 6), each elastomeric member (20) of the set of elastomeric members having a first elastomeric end and an opposing second elastomeric end (see ends of 20 including 22 and stitching 38), each first elastomeric end (stitching 38) comprises a first end portion disposed within a corresponding opening defined by the first member (opening in member 14 for stitching to pass) and a terminal portion (stitching 38) disposed against an inner wall of the first shell (see figures 4-6), each second elastomeric end connected to the second shell (see figure 5 and 6), and the set of elastomeric members (20) 
However, Morgan fails to teach the first member disposed on a body portion of the user being a shell. Morgan teaches the first member being a sweatband and does not detail what material it is made out of. Further, Morgan fails to teach the first and second end portions and terminal portions being elastomeric.
Halldin teaches a helmet with an inner headband member (attachment device: 3) that is made from PC, ABS, PVC or PEFE (paragraph 0045), which makes the headband/first member a shell.
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the headband/first member of Morgan in the PC, ABS, PVC or PEFE material as taught by Halldin, since the first member/headband of Morgan provided in a PC, ABS, PVC, or PEFE would provide a headband that is more durable than a cloth band and can be easily cleaned as needed. Here we are taking a well-known headband material (Morgan) and replacing it with another well-known headband material (Halldin).
While Morgan teaches the first end portion and terminal portion being stitching and the second end portion and the second terminal portion being a fastening means (screw, rivet, etc.), Morgan fails to teach the stitching and fastening means being elastomeric.
Dalebout et al. teaches fastening means (screws) being elastomeric (column 20, lines 26-31).

Spicuzza et al. teaches elastic stitching (paragraph 0008).
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the stitching of Morgan and Halldin with the elastic stitching of Spicuzza et al., since the stitching of Morgan provided in an elastic material would provide a stitching that allows for flexibility and movement of the attached surfaces, which would provide even more give and movement of the layers and elements of the helmet during impact. Here we are taking one well-known stitching (Morgan) and replacing it with another well-known elastic stitching (Spicuzza et al.) to create a seam that allows for flexibility and movement. 

Response to Arguments
Applicant's arguments filed 12/27/21 have been fully considered but they are not persuasive. 
 	Applicant remarks in argument A that Claim 1 is not anticipated by Liu, since claim 1 requires a structural connection means between the second end and the second shell. 
 	It is noted that Applicant has amended claim 1 to include the limitations of claim 2 along with some other additional structures. Claim 2 was not anticipated by Liu, but rejected by Liu in view of Phipps. Phipps teaches a structural connection means between the second end and the 

 	In argument B, Applicant remarks that that Claim 7 is not anticipated by Liu, since Liu fails to teach “a first end and a second end, the first end coupled to the first component and the first shell and the second end coupled to the second component and the second shell”. More specifically applicant argues that the bellows of Liu fail to teach the coupled to language. 
 	The coupled to language does not require a coupling means to read on the limitation as broadly recited. Two NPL documents have been provided herewith that detail a reasonable interpretation of the term “coupled” and “join”, since the term join is used to define coupled. Both coupled and join do not require a structural connection means between two items, they just need to be in contact. The bellows (12) of Liu have a second component (upper flange: 120) in contact with the outer shell 10 (column 2, lines 13-17).
	
 	In Argument C, Applicant remarks that Morgan in view of Halldin fail to teach the amended limitations of claim 1.
 	A new rejection has been provided above to address the amended limitations of claim 1 from canceled claim 2 and the newly added limitations detailing the elastomeric first and second end portions.
 	
 	In Argument D, Applicant argues that Morgan fails to teach “the first end coupled to the first component of the first shell and the second end coupled to the second component and the second shell” as required by claim 7.
 	The first end, first component, second end, and second component of Morgan are all part of an integrally formed member and are therefore coupled to each other. It appears . 		

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The newly cited prior art to Dalebout et al. (US 6,821,230) and Spicuzza et al. (US 2013/0145521) have been used to teach the elastomeric elements as detailed above in the office action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732